Name: Commission Regulation (EU) NoÃ 1124/2011 of 31Ã October 2011 establishing a prohibition of fishing for anglerfish in VIIIc, IX and X; EU waters of CECAF 34.1.1 by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: Europe;  fisheries;  international law;  maritime and inland waterway transport;  regions of EU Member States;  natural environment;  Africa
 Date Published: nan

 8.11.2011 EN Official Journal of the European Union L 289/20 COMMISSION REGULATION (EU) No 1124/2011 of 31 October 2011 establishing a prohibition of fishing for anglerfish in VIIIc, IX and X; EU waters of CECAF 34.1.1 by vessels flying the flag of Spain THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (2), lays down quotas for 2011. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2011. (3) It is therefore necessary to prohibit fishing activities for that stock, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2011 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2011. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 24, 27.1.2011, p. 1. ANNEX No 63/T&Q Member State Spain Stock ANF/8C3411 Species Anglerfish (Lophiidae) Zone VIIIc, IX and X; EU waters of CECAF 34.1.1 Date 28.9.2011